PER CURIAM.
The plaintiff, Boca Investors Group, Inc., appeals, from adverse final orders awarding the defendant, Richard Voell, attorney’s fees. We affirm finding that the trial court acted within its discretion to impose sanctions for willfully failing to comply. with discovery. Fla. R. Civ. P. 1.380(b); see Mercer v. Raine, 443 So.2d 944 (Fla.1983); A Aaable Bail Bonds, Inc. v. Abel Bail Bonds, Inc., 626 So.2d 1105 (Fla. 3d DCA 1993). Further, we find that the amount of fees awarded was reasonable.
Affirmed.